'Pi
                                                                80£Z@.TTZSZ
                                                        wFF0C8AL10SSK1ESS
                                                        STATE OF TEXAS                                         <?— ^
                                                                                                               z
                                                        PEWALTY FwR                                            o
P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TEXAS 78711                                                                                        0006557458. s MAR'25 201 5
                                                                                                              MAILED FROM 2IPCODE 78 701
                                        ov
                                             &&
                                                  RE
                                  &^
                                                            2,962s01
                                                   IARCUS TATE J
                                                                   W
                                                                       ^
                                                                                     ^S#v
                                                 1111 LOVETT
                                                 HOUSTON        '&70O6
                                                            w
                                                        ^                #=6
                                        49   BQTssS3B   7700S          lll'l*l'tl,Mlii'Mil'irl']fil'li!r..il.l.lil.i.llfli,l.lilvliwi